IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                 No. 00-41333
                               Summary Calendar



                         UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                    versus

DEWAYNE KARL PIPKINS,

                                                     Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:00-CR-4-2
                         - - - - - - - - - -
                           October 24, 2001

Before DUHÉ, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:1

     Dewayne Karl Pipkins and Charles Edward Williams each appeal

from their jury convictions for conspiracy to possess with intent

to distribute cocaine base.         Pipkins, who was implicated in the

conspiracy on the basis of the testimony of numerous accomplices or

co-conspirators, asks us to overrule our decision in United States

v. Westbrook, 119 F.3d 1176, 1190 (5th Cir. 1997), in which we held

that uncorroborated testimony of a co-conspirator, even one who is

cooperating with the Government, may be sufficient evidence to

convict   if   it   is   not   factually   insubstantial   or   incredible.

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Westbrook is binding on this court; absent en banc reconsideration

or a superseding contrary decision of the Supreme Court, one panel

may not overrule the decision of a prior panel.   See United States

v. Ruff, 984 F.2d 635, 640 (5th Cir. 1993).   Because Pipkins’ sole

argument on appeal is foreclosed by precedent, the district court’s

judgment as to him is AFFIRMED.

     Williams argues that there is no evidence of an agreement

between him and any person or that he knew of the essential

objectives or scope of the conspiracy and had knowingly joined the

conspiracy. We have reviewed the trial testimony and hold that the

jury could have rationally concluded beyond a reasonable doubt that

Williams was aware of the drug conspiracy involving Kenneth Jordan,

Jose Lopez, Quinton Hearne, and Sonya Ray; that Williams knew that

he was transporting cocaine; and that Williams had voluntarily

agreed to participate in the drug conspiracy.     United States v.

Gonzales, 79 F.3d 413, 423 (5th Cir. 1996).       Accordingly, the

judgment of the district court as to Williams is AFFIRMED.




                                  2